Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 26, line 1 of the claim, the extraneous verb  “is” has been deleted.  

The above examiner’s amendment is merely editorial in nature and does not affect the metes and bounds of the claim.  It simply corrects the grammar.  

Drawings
The objection to the drawings, outlined in the previous Office Action, has been overcome by inventor’s submission of properly labeled (prior art) drawings.  

112 Rejections Withdrawn
The rejections of claims 1-18 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment cancels the claims.  

102 Rejections Withdrawn
The rejection of claims 1-17 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

103 Rejections Withdrawn
The rejections of claims 8 and 18 under 35 USC 103, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment cancels the claims.  

Allowable Subject Matter
Claims 19-31 are allowed.  The following is an examiner’s statement of reasons for allowance: 
US 5,733,885, prior art of record (102 and 103 rejections), remains the closest prior art.  The reference does not teach, show, suggest or make obvious the particular instant incubation parameter (“…2.0 ± 1.0 ˚C for 30 minutes with an N-methylglucamide solution in a 0.1 to 0.3 % (w/v) concentration…”) in the instant method of purifying a biological product solution having an enveloped virus contaminant.  US 5,733,885 teaches much higher temperatures of 55-65 ˚C, in particular about 60 ˚C, and times (column 4, line 16; column 7, Example 5 (MEGA-10)).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/18/2022